Exhibit 10.3
Tier Technologies, Inc.
 
Nonstatutory Stock Option Agreement for Inducement Grant
 
1.   Grant of Option.
 
      This agreement evidences the grant by Tier Technologies, Inc., a Delaware
corporation (the “Company”), on June 13, 2011 (the “Grant Date”) to Jeffrey W.
Hodges, an employee of the Company (the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein, a total of 250,000
shares (the “Shares”) of common stock, par value $0.01 per share, of the Company
(“Common Stock”) at $4.67 per Share.  Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on June 12, 2021 (the “Final Exercise
Date”).  Although this option was granted as an inducement grant outside of the
Company’s Amended and Restated 2004 Stock Incentive Plan (the “Plan”), the
option is treated for all other purposes and defined terms as though granted
under and subject to the Plan.
 
      The option evidenced by this agreement is not an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”).  Except as otherwise indicated
by the context, the term “Participant”, as used in this option, shall be deemed
to include any person who acquires the right to exercise this option validly
under its terms.
 
2.   Vesting Schedule.
 
This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Grant Date and as to an additional 1/48th
of the original number of Shares on the same date in each succeeding month
following the first anniversary of the Grant Date until the fourth anniversary
of the Grant Date.  Fractional shares produced by the formula will be rounded
down and carried forward to succeeding months.  If a "Change in Control" (as
defined in the Participant's employment agreement with the Company dated as of
May 24, 2011, (the "Employment Agreement")) occurs, the option may accelerate
further as provided under Section 6(c) of the Employment Agreement (subject to
the conditions therein).
 
3.   Exercise of Option.
 
(a)    Form of Exercise.   Each election to exercise this option shall be in
writing or provided electronically, in each case in the manner specified by the
Company, accompanied by payment in full in the manner provided in the Plan
(except that the Participant may not use a promissory note for payment).  The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share or for
fewer than ten whole shares.
 
(b)    Continuous Relationship with the Company Required.   Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any other entity the employees, officers,
 
 
 

--------------------------------------------------------------------------------

 
directors, consultants, or advisors of which are eligible to receive option
grants under the Plan (an “Eligible Participant”).
 
(c)    Termination of Relationship with the Company.  If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
 
(d)    Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “Cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
 
(e)    Termination for Cause.  If the Participant’s employment, prior to the
Final Exercise Date, is terminated by the Company for Cause, the right to
exercise this option shall terminate immediately upon the effective date of such
termination.   A termination for “Cause” shall occur if, and only if, such
termination is for "Cause" as defined in the Employment Agreement or any
subsequent and then effective employment agreement between the Company and the
Participant (and using the Employment Agreement definitions if no subsequent
employment agreement is then effective).
 
4.   Withholding.
 
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
 
5.   Nontransferability of Option.
   
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
 
- 2 -

--------------------------------------------------------------------------------

 
6.   Provisions of the Plan.
 
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option, as though granted thereunder and
to the Employment Agreement.
 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 

 
Tier Technologies, Inc.
       
By:
/s/ Alex P. Hart
 
Dated:
June 22, 2011
         
Name:  Alex P. Hart
         
Title:  President & CEO
                 

 


 
- 3 -

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 2004 Stock Incentive Plan.
 
 

 
PARTICIPANT:
     
Printed Name: Jeff Hodges             
     
Signature:  /s/ Jeff Hodges                                             
       


 

 

 
 
- 4 -

--------------------------------------------------------------------------------

 
